DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12, in the reply filed on 4/28/2021 is acknowledged.

Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement dated 1/22/2021 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an application unit” in claims 1 and 12; 
“a shaking unit” in claim 9; and 
“a measurement unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 reference “a first electrode”; “a second electrode”; “cells”; “a solution”; “a vessel”; “a culture substrate” and/or “a microcarrier”; however, these structures do not appear to be positively recited as part of the claimed device.  The only structure that appears to be positively recited is “an application unit”.  The claims will be interpreted as though the only positively recited element is “an application unit”.  Clarification and/or correction is requested.
Note claims 2-11 are considered indefinite because they fail to cure the deficiencies of claims 1 and 12.
In claim 11, the term “plate-like” is considered indefinite because the addition of the word “type” or “like” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b), III, E). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
As discussed above, claims 1 and 12 include the claim element “an application unit” which is considered to invoke 35 USC 112 (f) and have been interpreted to include only the “application unit” as a positively recited claim element.  As a result, claims 1 and 12 are considered single means claims and are broader in scope than supported by the instant disclosure.
Note claims 2-8 and 11 are included in this rejection because they do not cure the deficiencies of claims 1 and 12 because they only recite further limitations of the single means or of elements which are not positively recited as part of the claimed device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.(US 2009/0117636).
With respect to claim 1, the reference of Kim et al. discloses a cell stimulating apparatus that is structurally capable of detaching adhesive cells adhered on a culture substrate from the culture substrate by stimulating the cells and includes: an application unit (3) configured to apply an alternating field between electrodes (2) opposing each other by sandwiching cells and a solution in which the cells are dipped, wherein at least one of the electrodes (2) is not in contact with the cells and the solution, wherein the cells and the solution are contained in a vessel (1), and the electrodes (2) are arranged outside the vessel (1).  Note, the claim element “application unit” is considered to invoke 35 USC 112(f) and is identified in the instant specification as a function generator (10) (¶[0062]).  The application unit (3) of the reference of Kim et al. is also a function or waveform generator (¶[0026]-[0027]) or an equivalent thereof.  Additionally, since the structure of the claimed device and that disclosed by the reference of Kim et al. are identical, the structure of Kim et al. is considered to be structurally capable of providing the alternating field required for detaching adhesive cells adhered on a culture substrate from the culture substrate by stimulating the cells.  Statements of intended use of a device carry no patentable weight if the structures of the two devices are the same.
With respect to claim 2, as shown in the reference of Kim et al., the application unit (3) is capable of being used with parallel plate electrodes (2).
With respect to claims 3, 4, 7 and 8, as shown in the reference of Kim et al., the application unit (3) is structurally capable of being used with parallel electrodes that are positioned horizontally or vertically and sandwich one or more culture vessels.

With respect to claim 6, the application unit (3) of the reference of Kim et al. can provide a strength of the alternating field of 1V to 10MV/m (¶[0024]).
With respect to claims 11 and 12, the application unit (3) of the reference of Kim et al. is structurally capable of being used with a plate or microcarrier culture substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US 2009/0117636) in view of Fan et al. (CN 103525700 with corresponding English language machine translation).
The reference of Kim et al. has been discussed above with respect to claim 1.
Claim 9 differs by reciting that the device further includes a shaking unit.
The reference of Fan et al. discloses that it is known in the art to provide a system for electrically stimulating a culture vessel with a shaking device (4).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a shaking device for the known and expected result of providing the culture system with a means recognized in the art for shaking the culture medium for exposure of the culture to a shaking environment and/or for ensuing the mixing of the culture environment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US 2009/0117636) in view of Creecy et al.(US 2013/0089908).
The reference of Kim et al. has been discussed above with respect to claim 1.
Claim 10 differs by reciting that the system further includes a measurement unit.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a measurement unit (oscilloscope) for the known and expected result of a means recognized in the art for confirming the waveform and voltage of the alternating field applied to the culture device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Koyama (US 2012/0264186) is cited as prior art which pertains to the use of an alternating field to detach cells from a culture surface.
The reference of Bisceglia et al. (Bioelectromagnetic) is cited as prior art which pertains to the application of an electric field to a culture flask (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB